DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 11/30/2020.
Claim(s) 8-9, 18 is/are canceled.
Claim(s) 1-2, 5-6, 11, 17 is/are amended.	
Claim(s) 1-7, 11-17, 19-20 is/are pending in this Office Action.
	Claim Rejections - 35 USC § 112





Applicant’s Amendments filed 11/30/2020 have created new rejections under 35 USC 112(b). See below. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-17, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5, and 17, Applicant’s amendments “wherein the camera captures the image at a time the vehicle is turned off or at a predetermined time since the vehicle is last turned off during vehicle is stationary” of each independent claim are unclear. Specifically, the limitations “during vehicle is stationary” are unclear. For the purposes of examination, the examiner is interpreting the scope of the limitations to be that the camera captures the image while the vehicle is stationary. 
Claims 2-4, 6-7, 11-16, 19-20 are rejected due to their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 1-7, 12-14, 16-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2017/0088003A1), hereafter referred to as Yu, in view of Kim (US 2019/0126910A1).
Regarding claims 1, 5, and 17, Yu teaches a vehicle battery charging system and method comprising: 
a vehicle (“hybrid electric vehicle (HEV)”, para. 0030) configured to determine a vehicle battery (“traction battery 12”, Fig. 1) state of charge (SOC) (“The controller 64 receives state of charge information from both the accessory battery 16 and the traction battery 12”, para. 0042); and 
a server (“controller 64”, Fig. 2) comprising a tangible, computer readable medium including instructions (“controller 64 includes at least a memory portion, processing portion…The controller 64 receives state of charge information from both the accessory battery 16 and the traction battery 12…The example processor is operatively linked to a memory portion and the internal timer. The processor can be programmed to execute a program stored in the memory portion. The program can be stored in the memory portion as software code.”, para. 0042-0043), wherein when said instructions are executed, the server performs the method:
responsive to comparing the SOC to a threshold (“step 116”, Fig. 3, “step 108…assesses whether the total available battery power is below a level sufficient to crank or start the engine 20”, para. 0062, “at the step 108, the total available battery power is at or above a level sufficient to crank the engine 20, the method 100 moves from the step 108 to the step 116. At the step 116, the controller 64 assesses whether the total available battery power will stay above the level sufficient to crank the engine 20 for X time”, para. 0064), determine, based on data from a vehicle sensor (“sensor”, see para. 0067 citation below), whether the vehicle is in an enclosed area (“enclosed area”, see para. 0067 citation below) or unenclosed area (“step 120”, Fig. 3, “the controller 64 verifies that the vehicle is in an area appropriate for starting the engine 20 prior to starting the engine 20”, para. 0049, “step 120, the method 100 assesses whether the vehicle is in an enclosed space, such as a garage. The method 100 considers enclosed spaces undesirable for autonomously starting the engine 20. Various methods may be utilized to determine whether or not the vehicle is in an enclosed space, such as but not limited to, GPS positioning information, sensors, an operator input, etc.”, para. 0067), wherein the vehicle sensor comprises “GPS positioning information, sensors, an operator input, etc.” (see para. 0067 citation above) configured to determine surroundings of the vehicle based on determining that the SOC is below (“below a level”, see para. 0062 citation above) the threshold (“step 120” which determines if the vehicle is in an enclosed area based on the surroundings of the vehicle occurs after “step 116” which determines the SOC is below a threshold, see flowchart of Fig. 3), wherein the vehicle sensor captures data at a time the vehicle is turned off (“parked and keyed off”, see para. 0061 citation below) or at a predetermined time since the vehicle is last turned off while the vehicle is stationary (“a step 104 of waking the controller 64 during a non-drive cycle, such as when the vehicle is parked and keyed off at the conclusion of a drive cycle.”, para. 0061, Fig. 3, “step 104” wakes the controller while the vehicle is in a “non-drive cycle”, and “step 120” comprises determining whether or not the vehicle is in an enclosed space using the “sensors”, thus the “sensors” are used to “determine whether or not the vehicle is in an enclosed space” (para. 0067, “step 120”) while the vehicle is turned off and stationary (“parked and keyed off” during a “non-drive cycle”, para. 0061)); and 
based on determining that the vehicle is in the enclosed area based on the surroundings (“YES” at “step 120”, Fig. 3), responsively provide an alert (“alert”, see para. 0068 citation below) to a computing device (“telephone or computer”, see para. 0056 citation below) corresponding to the vehicle (“step 124”, Fig. 3, “If the vehicle is determined to be in an enclosed space, the method 100 moves to the step 124, which provides an alert to, for example, the operator of the vehicle.”, para. 0068, “The alert could be a text message initiated from a transmitter of the vehicle and sent to the operator's telephone or computer”, para. 0056), wherein the alert comprises a request (“prompt the operator to move the vehicle from the enclosed space to the open space”, see para. 0056 citation below) for authorization from a user to automatically change the enclosed area into the unenclosed area (“Rather than starting the engine 20, the controller 64 can instead initiate transmission of an alert to the operator of the vehicle. The alert could prompt the operator to move the vehicle from the enclosed space to the open space.”, para. 0056).
Further, see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. Due to death or illness occurring if a vehicle was started in an enclosed space, one would be motivated to manually change the enclosed area to the unenclosed area (open the garage door). Thus, the request to change the status of the enclosed area is considered to be the automation of a manual activity, and not the product of innovation. 
Yu does not explicitly teach wherein the vehicle sensor comprises a camera configured to capture an image of the surroundings of the vehicle.
Instead, Yu teaches “GPS positioning information” or “sensors” are used to determine whether the vehicle is in an enclosed area (para. 0067). Yu states, “Various methods may be utilized to determine whether or not the vehicle is in an enclosed space, such as but not limited to, GPS positioning information, sensors, an operator input, etc.”, para. 0067.
While Yu teaches a non-limiting list of various methods to provide data to the server to determine whether the vehicle is in an enclosed or unenclosed area, Kim teaches a hybrid electric vehicle (“hybrid electric vehicle”, para. 0030) and method of controlling engine operation comprising a  vehicle battery (“battery”, para. 0025); and a server (“control unit 41”, Fig. 2) comprising a tangible, computer readable medium (“memory”, para. 0084), wherein the server performs the method steps:
 (“catalyst heating required”, Fig. 4, “e.g., at the initial startup or when the conditions for transition from the EV mode to the HEV mode are satisfied but catalyst is not heated”, para. 0079), determine, based on an image from a vehicle camera (“camera”, see para. 0054 citation below), whether the vehicle is in an enclosed (“indoor or outdoor”, see para. 0054 citation below) or unenclosed area (“S430”, Fig. 4, “The image recognition unit 311 includes at least one image acquisition device such as a camera, and can obtain images around the vehicle. The image recognition unit 311 can be determine whether or not the current position is a position corresponding to a green zone such as an indoor or outdoor, a parking lot, a park, a drive through, a hospital, etc. based on the obtained images through processes such as feature point extraction, sign recognition, etc.”, para. 0054).
Both Yu and Kim teach methods for turning on a vehicle’s engine to charge a battery while the vehicle is stationary. Yu teaches turning on the vehicle’s engine (at “step 124”) based the vehicle’s location which is determined (at “step 120”) utilizing position information received from the vehicle’s GPS or another sensor. Kim teaches turning on the vehicle’s engine (at “S460B”) based the vehicle’s location which is determined (at “S430”) utilizing an image received from the vehicle’s camera. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Kim with the invention of Yu. Using cameras to determine a location of a vehicle is well-known in the art, as illustrated by Kim. The combination of the references would be a simple substitution of the utilization of a camera as taught by Kim for the utilization of a GPS or sensor as taught by Yu, to achieve the predictable result determining the location of the vehicle. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)

Regarding claim 2, Yu further teaches wherein the server is further configured to: 
(“parked and keyed off”, see para. 0045 citation below) for a time period (see “when to wake”, see para. 0047 citation below, see also “X” of “step 120”, Fig. 3) (“At the conclusion of a drive cycle, a vehicle incorporating the powertrain 10 is parked and keyed off. This begins a non-drive cycle for the vehicle”, para. 0045, “During the non-drive cycle, the controller 64 periodically wakes reassess the state of charge for the traction battery 12 and the state of charge for the accessory battery 16. The controller 64 can rely on the internal timer to assess when to wake.”, para. 0047);
determine that the time period is equal to or greater than a threshold period of time (“expiration of a time period”, see para. 0057 citation below) (“Timing the wake ups of the controller 64 can be based on various types of information. Exemplary information can include expiration of a time period, such as days that the vehicle is parked.”, para. 0057, see also “sleep controller for a set time that is less than X” in “step 120”, Fig. 3); and 
determine, based on determining that the time period is equal to or greater than the threshold period of time (“After the set time of seven days, the method 100 returns to wake at the step 104”, see para. 0065 citation below), the SOC (“For example, at the step 116, the method 100 may determine that the available battery power is sufficient to crank the engine 20 and will remain at or above this level for the next seven days. The controller 64 then moves to a sleep mode at a step 120 that lasts for less than seven days. After the set time of seven days, the method 100 returns to wake at the step 104.”, para. 0065).

Regarding claim 6, Yu further teaches determining that the vehicle has been stationary (“parked and keyed off”, see para. 0045 citation below) for a time period (see “when to wake”, see para. 0047 citation below, see also “X” of “step 120”, Fig. 3) (“At the conclusion of a drive cycle, a vehicle incorporating the powertrain 10 is parked and keyed off. This begins a non-drive cycle for the vehicle”, para. 0045, “During the non-drive cycle, the controller 64 periodically wakes reassess the state of charge for the traction battery 12 and the state of charge for the accessory battery 16. The controller 64 can rely on the internal timer to assess when to wake.”, para. 0047);
determining that the time period is equal to or greater than a threshold period of time (“expiration of a time period”, see para. 0057 citation below) (“Timing the wake ups of the controller 64 can be based on various types of information. Exemplary information can include expiration of a time period, such as days that the vehicle is parked.”, para. 0057, see also “sleep controller for a set time that is less than X” in “step 120”, Fig. 3); and 
wherein determining the vehicle battery SOC further comprises determining, based on determining that the time period is equal to or greater than the threshold period of time (“After the set time of seven days, the method 100 returns to wake at the step 104”, see para. 0065 citation below), the vehicle battery SOC (“For example, at the step 116, the method 100 may determine that the available battery power is sufficient to crank the engine 20 and will remain at or above this level for the next seven days. The controller 64 then moves to a sleep mode at a step 120 that lasts for less than seven days. After the set time of seven days, the method 100 returns to wake at the step 104.”, para. 0065).

Regarding claim 7, Yu further teaches wherein the vehicle sensor (“sensor”, see rejection of claim 5) comprises a GPS module, and wherein the data comprises a location of the vehicle determined by the GPS module (“Various methods may be utilized to determine whether or not the vehicle is in an enclosed space, such as but not limited to, GPS positioning information, sensors, an operator input, etc.”, para. 0067).

Regarding claims 3, 12, and 19, Yu further teaches wherein the enclosed area (an “enclosed area”, see rejection to claims 1, 5, and 17) is associated with a first vehicle location (“vehicle is in an enclosed area”, “At the step 120, the method 100 assesses whether the vehicle is in an enclosed space, such as a garage”, para. 0067) and the unenclosed area (not an “enclosed area”, see rejection to claims 1, 5, and 17) is associated with a second vehicle location (“not in an enclosed space”, “If, at the step 120, the vehicle is not in an enclosed space”, para. 0069), and the first vehicle location and the second vehicle location are the same (wherein the enclosed and unenclosed areas of Yu are an enclosed garage and unenclosed garage, respectively, see para. 0067 and 0069 citations above).

Regarding claim 13, Yu further teaches wherein the enclosed space comprises a garage (see rejection of claim 5, “the enclosed space” comprises “a garage”, para. 0067), and wherein the request comprises a message indicating that a garage door of the garage should be opened.
Yu teaches that starting the vehicle in an enclosed space is undesirable (“At the step 120, the method 100 assesses whether the vehicle is in an enclosed space, such as a garage. The method 100 considers enclosed spaces undesirable for autonomously starting the engine 20.”, para. 0067), and the request comprise a message to move the vehicle from the enclosed space to an enclosed space “The alert could prompt the operator to move the vehicle from the enclosed space to the open space.” (para. 0056). Thus, the limitation that the message indicates that a garage door of the garage should be opened is taught by Yu, since Yu teaches prompting a user to move the vehicle from an enclosed space, which can be a garage, to an unclosed space since this would require opening the garage door for the vehicle to no longer be in the enclosed space. 

Regarding claims 4, 14, and 20, Yu further teaches wherein the server (“controller 64”, Fig. 2) is further configured to: 
(“step 120”, Fig. 3, “No” corresponds to vehicle not being in an “Enclosed Space” which would be an unenclosed area),
(i) remotely start the vehicle (“step 124”, Fig. 3, “at the step 120, the vehicle is not in an enclosed space, the method 100 moves to the step 124 where the method 100 cranks the engine 20”, para. 0069), 
(ii) charge the battery while the vehicle is turned on (“step 124”, Fig. 3, “Fuel stored with a fuel tank of the vehicle is used to power the engine 20. The generator 26 is driven by the engine 20 to increase the state of charge for the traction battery 12. The state of charge is increased enough so that the state of charge will stay above a desired level for a desired amount of time.”, para. 0069), and 
(iii) remotely shut off the vehicle (“The method 100 then moves to the step 128 where the controller 64 enters the sleep mode and stays in the sleep mode for a time that is less than seven days. The method 100 moves from the step 128 to the step 104 where the controller 64 wakes during the non-drive cycle to reassess total available battery power.”, para. 0072, “After the charging, the controller 64 shuts off the engine 20 and sleeps for some time period”, para. 0051).

Regarding claim 16, Yu further teaches wherein remotely starting the vehicle (“step 124”, Fig. 3, see rejection of claim 14) comprises activating a charging mode of the vehicle, wherein in the battery of the vehicle is charged (when “battery 12” is being charged, the vehicle is in a “charging mode”, “The generator 26 is driven by the engine 20 to increase the state of charge for the traction battery 12”, see para. 0069 citation in the rejection to claim 14).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2017/0088003A1) in view of Kim (US 2019/0126910A1), further in view of Levi (US 2019/0072978 A1).

Regarding claim 11, Kim teaches wherein determining whether the vehicle is in the enclosed or unenclosed area (see rejection of claim 5) comprises applying feature point extraction or sign recognition to the image (“The image recognition unit 311 can be determine whether or not the current position is a position corresponding to a green zone such as an indoor or outdoor, a parking lot, a park, a drive through, a hospital, etc. based on the obtained images through processes such as feature point extraction, sign recognition, etc.”, para. 0054), however
Yu in view of Kim do not explicitly teach wherein determining whether the vehicle is in the enclosed or unenclosed area comprises applying a deep learning algorithm to the image.
However, Levi teaches methods and systems for generating realtime map information, one of said methods ("control method 400", Fig. 7) comprising:
determining, comprising applying a deep learning algorithm ("deep neural network 102", see para. 0049 citation below) to an image ("image data 94") of the surroundings of a vehicle ("vehicle 10", Fig. 1) received from a vehicle camera ("camera system", see para. 0049 citation below), the current environment ("realtime 3D maplet 110", see para. 0049 citation below) of the vehicle 
“In one embodiment, the method may begin at 405. The image data 94 is received from the camera system of the vehicle 10 and processed at 410. The object data 96 is determined from the image data and/or other sensor data at 420. The trained deep neural network 102 is retrieved from the network datastore 93 at 430. The image data 94, the object data 96, and the road level data 97 are processed with the deep neural network 102 at 440 to produce the mid-level map 98. The mid-level map 98 is mapped to the two dimensional map from the map data 108 based on the vehicle position from the position data 106. The two dimensional map is translated to a three dimensional map to form the realtime 3D maplet 110 at 460. Thereafter, the vehicle 10 is autonomously controlled based on the realtime 3D maplet 110 at 470; and the method may end at 480.", para. 0049.

Kim teaches determining a vehicle's location using processes at cited above (feature point extraction, sign recognition, etc.). Levi teaches, "controlling the autonomous vehicle based on the maplet" (para. 0006), and uses deep leaning to determine said maplet, which corresponds to the vehicle's environment. Because both Yu in view of Kim and Levi teach methods for determining the environment a vehicle is in, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the deep learning of Levi in place of the recommendations of Kim (feature point extraction, sign recognition, etc. of) to achieve the predictable result of determining the location of the vehicle based on a processed image. 










Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2017/0088003A1) in view of Kim (US 2019/0126910A1), further in view of Borghi (US 2008/0290844A1).
Regarding claim 15, Yu in view of Kim further do not explicitly teach:
determining an expected charging time based on the SOC and the threshold; and 
remotely shutting off the vehicle after the expected charging time has elapsed.
Instead, Yu teaches shutting off the vehicle after the battery has reached a threshold (“The charging brings the state of charge in the traction battery 12 to or above the threshold state of charge. After the charging, the controller 64 shuts off the engine 20 and sleeps for some time period. The controller 64 then wakes and reassess the states of charge in the batteries 12 and 16.”, para. 0051).
However, Borghi teaches an automotive auxiliary power system comprising a vehicle (“truck 1”, Fig. 1) and a vehicle battery (“battery 6”, Fig. 6); and a server (“control unit 41”, Fig. 2), wherein the server performs the method steps:
determining an expected charging time based on the SOC and the threshold (see “step a” and “step b” below in the para. 0012-0016 citation),
remotely start the vehicle (see “step c” below in the para. 0012-0016 citation), 
charging the battery of the vehicle while the vehicle is turned on (see “step c” below in the para. 0012-0016 citation), and 
remotely shutting off the vehicle after the expected charging time has elapsed (“turning off the auxiliary engine”, see citation of para. 0012-0016 below).
Borghi states, “The present invention also relates to a method of automatically charging a battery of a vehicle by means of an auxiliary power system comprising an auxiliary internal combustion engine, and an auxiliary current generator driven by said auxiliary engine; characterized by comprising the steps of: 
a) acquiring the voltage of said battery; 
b) comparing the acquired voltage value with a reference value; 
c) commencing a charge cycle to charge the battery by automatically starting said auxiliary engine in the event the acquired voltage value is below the reference value. 
In a preferred embodiment of the invention, the method comprises the further steps of turning the auxiliary engine off after a predetermined charge time, and again acquiring the voltage of the battery.”, para. 0012-0016.
	All of the method steps are known in Yu in view of Kim and in Borghi. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Borghi with the invention of Yu in view of Kim. Both teach methods for turning on a vehicle’s engine to charge an .
Response to Arguments
Applicant's arguments filed 11/30/2021 in regards to 35 USC 103 rejections to the pending claims have been fully considered but they are not persuasive.
Applicant asserts, pages 6-8, regarding the pending independent claims, 
“Without conceding the propriety of the present rejection, and solely in an effort to advance prosecution and clarify the subject matter of the claims, Applicant has amended independent claims 1, 5, and 17.”(pg. 6)
“The cited section [of pg. 7] and the remaining portions of Yu merely state that the controller is waked when the vehicle is parked, but do not teach or suggest that a “camera” is triggered to capture an image “at the time the vehicle is turned off or at a predetermined time since the vehicle is last turned off during vehicle is stationary.” In fact, Yu is entirely silent that the “camera” is trigged to capture the image at a particular time. Accordingly, there is no teaching or suggestion in Yu of at least the feature of “the camera captures the image at a time the vehicle is turned off or at a predetermined time since the vehicle is last turned off during vehicle is stationary” as recited in amended independnet claim 1.” (pg. 7)
“As can be seen in FIG. 4 of Kim, an image can be recognized (e.g., the step S410B) when it is determined that catalyst heating is necessary. The catalyst heating is performed by starting the engine (e.g., the step S460B) or restricting engine starting 

In regards to Applicant’s arguments above of pg. 7 regarding Yu, as stated above in this Office action regarding the pending independent claims, Yu discloses determining the vehicle is turned-off in “step 104” and thus stationary, and further proceeds to “step 120” where it is determined if the vehicle is in an enclosed space. This determination is accomplished using “GPS positioning information” or a “sensor”. Thus, the “step 104” does indeed trigger the “step 120”, i.e., the “GPS positioning information” or a “sensor” collects data at a time the vehicle is turned off and during a time the vehicle is stationary. 

In regards to Applicant’s arguments above of pg. 8 regarding Kim, as stated above in this Office action regarding the pending independent claims, Kim discloses a “camera” which is utilized to determine whether a vehicle is in an enclosed space or an unclosed space. Thus, the combination as discussed in this Office action and preceding Office actions is a simple substitution of the “camera” disclosed by Kim for the “GPS” or “sensor” disclosed by Yu. Thus, Yu teaches wherein a sensor captures data at a time the vehicle is turned off or at a predetermined time since the vehicle is last turned off 

Applicant asserts, pages 8-9, regarding pending claims 2 and 6,
“Further, without conceding the propriety of the present rejection, and solely in an effort to advance prosecution and clarify the subject matter of the claims, Applicant has amended dependent claims 2 and 6.” (pg. 8)
“The cited section [of pg. 9] and the remaining portions of Yu merely state that the traction battery drops when the vehicle is parked for an extended period of time, but do not teach or suggest that the extended period of time is compared with a “threshold period of time,” and the state of charge in the traction battery is determined based on determining that the “extended period of time” is equal to or greater than the threshold period of time. Thus, Yu is incapable of “determine that the vehicle has been stationary for a time period,” “determine that the time period is equal to or greater than a threshold period of time,” and “determine, based on determining that the time period is equal to or greater than the threshold period of time, the SOC.” ” (pg. 9)

The examiner disagrees with this assertion. As stated above in this Office action in the rejections to claims 2 and 6, Yu discloses determining the vehicle is “parked and keyed off”, and after an “expiration of a time period”, the controller wakes based on this expiration of time and in response assesses the “state of charge for the traction battery 12”. Thus, Yu discloses all of the limitations of claims 2 and 6.
Conclusion




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/A.V./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665